LLOYD, J.
Charles Thatcher, on Aug. 31, 1920, executed to Habbib Haddad et al, a lease of a storeroom and living apartment. Immediately upon execution of the lease, defendant lessee, Habbib Haddad with consent of Thatcher assigned it to Louis Chieovsky and two others guaranteeing payment of rent. Subsequently Mike and Del Pappas were substituted for Chieovsky.
Defendant paid the first month’s rent and thereafter the rent was paid by the assignee of the lease. Upon termination of the lease, there remained unpaid rentals in the sum of $575, for which amount Thatcher brought suit in the Toledo Municipal Court against Had-dad, Pappas, et. Haddad appealed from this judgment to the Lucas Common Pleas where
a jury returned a verdict in his favor, which judgment was entered. Error was prosecuted to reverse said judgment and the Court of Appeals held:
1. The controverted question is whether Thatcher released Haddad from his obligations under the lease at the time of the sub-situation of Mike and Del Pappas.
2. After stating the issues involved, the trial judge said to the jury: — “If he (Thatcher) said to the defendant that lease is can-celled and that you are under no further obligation, that would amount to a cancellation of the obligation.”
3. This isolated statement of Thatcher, if made, would not operate in law to release defendant from the obligation of the lease; and if this were all of the evidence, a verdict should have been directed in favor of Thatcher.
4. Standing alone it does not import consideration and would not effect the release of defendant from compliance w'ith the terms of the lease.
Judgment therefore reversed.
(Richards & Williams, JJ., concur.)